103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Victor L. MARTINEZ, Defendant-Appellant.
Nos. 96-10061, 96-10062.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 5, 1996.

Before:  SNEED, TROTT and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Victor Martinez appeals his conviction by guilty plea for firearm possession by a felon in violation of 18 U.S.C. § 922(g)(1), and possession of unauthorized access devices in violation of 18 U.S.C. § 1029(a)(1).  The government concedes that pursuant to United States v. Hyde, 92 F.3d 779 (9th Cir.1996), the district court erred in refusing to allow Martinez to withdraw his plea.  We therefore reverse his conviction and remand so that he can plead anew.1


3
REVERSED and REMANDED for further proceedings.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The government conceded that Hyde was controlling authority, but requested that we stay our resolution of this appeal until the mandate issued in that case.  On November 12, 1996, the mandate issued in Hyde